t c memo united_states tax_court joe seipel and jean seipel petitioners v commissioner of internal revenue respondent docket no 7633-12l filed date joe seipel and jean seipel pro sese charles b burnett randall craig schneider and inga c plucinski- holbrook for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioners’ federal_income_tax liabilities for years in issue the issues for decision as to the years in issue are whether petitioners may challenge their underlying tax_liabilities and if so whether any adjustment is appropriate and whether respondent abused his discretion in sustaining the filing of the notice_of_federal_tax_lien nftl i background findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits are incorporated by this reference mr seipel has a bachelor’s degree in forestry and business a master’s degree in business administration and a doctorate in education during the years in issue mr seipel was a real_estate appraiser doing business as market research group during the years in issue mr seipel neither hired a bookkeeper nor maintained good business records petitioners filed a joint form_1040 u s individual_income_tax_return for each of the years in issue the internal_revenue_service irs selected unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure in effect at all relevant times petitioners’ returns for examination the irs determined deficiencies in federal_income_tax additions to tax pursuant to sec_6651 and accuracy- related penalties pursuant to sec_6662 for the years in issue on date the irs mailed notices of deficiency for the years in issue to petitioners the notices of deficiency were returned to the irs as unclaimed petitioners did not file a petition with the court contesting the deficiency determinations and the irs assessed petitioners’ tax_liabilities for the years in issue on date petitioners sent a letter to respondent seeking audit_reconsideration by a letter dated date respondent informed petitioners that no changes would be made pursuant to the petitioners’ audit_reconsideration request on date petitioners sent a protest letter which was signed only by mr seipel to respondent the protest letter did not however comply with all of the requirements for a formal protest letter petitioners were not granted an appeal ii petitioners’ collection_due_process cdp hearing on date the irs mailed petitioners letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their outstanding income_tax liabilities for the years in issue in response to letter petitioners submitted form request for a collection_due_process or equivalent_hearing which was received by the irs on date on form petitioners indicated that the amounts listed in the nftl were incorrect and that the filing of the nftl was premature because the tax_liabilities for the years in issue were still under consideration the irs assigned petitioners’ cdp hearing to settlement officer linda andrews on date on date settlement officer andrews mailed petitioners a letter scheduling a telephone cdp hearing in the date letter settlement officer andrews instructed petitioners to submit a completed form 433-a collection information statement for wage earners and self-employed individuals and documentation to support their contention that the tax_liabilities determined by the irs were incorrect settlement officer andrews attached to the date letter copies of the notices of deficiency and forms income_tax examination changes petitioners failed to submit the requested documentation by the deadline settlement officer andrews and mr seipel conducted a cdp hearing on date via telephone during the cdp hearing settlement officer andrews asked mr seipel if he had additional information that he wanted appeals to consider regarding petitioners’ underlying tax_liabilities for the years in issue mr seipel stated that all the information respondent had was wrong and that he wanted to litigate the issue in tax_court mr seipel neither proposed any collection alternatives nor advanced any legitimate reason the nftl should be withdrawn on date the irs mailed petitioners a notice_of_determination sustaining the nftl filing petitioners while residing in montana timely petitioned this court for review of the determination opinion i statutory framework sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with a notice of nftl filing within five business days after the nftl is filed if a taxpayer requests a hearing in response to an nftl pursuant to sec_6320 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 the hearing under sec_6320 generally shall be conducted before the notice_of_determination was issued settlement officer andrews verified that all legal and administrative requirements for collection had been met in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following a hearing appeals must determine whether to sustain the filing of the nftl in making that determination appeals is required to take into consideration the verification required by sec_6330 relevant issues raised by the taxpayer and whether the proposed lien appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a collection hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite ii challenges to the underlying liabilities at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection method sec_6330 generally a taxpayer must raise an issue at a cdp hearing to preserve it for this court’s consideration 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present appeals with any evidence regarding that liability after being given a reasonable opportunity to do so see delgado v commissioner tcmemo_2011_240 sec_301_6330-1 q a-f3 proced admin regs petitioners disputed their underlying liabilities on their form however nothing in the record shows that petitioners provided any evidence to settlement officer andrews to dispute respondent’s calculation of their underlying liabilities settlement officer andrews gave petitioners multiple opportunities to dispute their liabilities but petitioners did not take advantage of these opportunities mr seipel did not identify any specific error in respondent’s calculations instead during the cdp hearing mr seipel simply made the unsupported statement that all the information respondent had was wrong accordingly we find that petitioners did not properly raise their underlying liabilities during the cdp hearing and therefore they cannot dispute their liabilities here iii abuse_of_discretion where as here the existence and amount of the taxpayers’ underlying tax_liabilities are not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite appeals abuses its discretion if its determination is arbitrary capricious or without sound basis in fact or law giamelli v commissioner t c pincite petitioners have not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the nftl filing was arbitrary capricious or without sound basis in fact or law petitioners did not submit any financial information during the cdp hearing nor did they offer any collection alternative appeals determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the nftl filing appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns regarding the intrusiveness of the lien action accordingly we hold that appeals did not abuse its discretion by sustaining the nftl filing in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
